

pandoralogoa05.jpg [pandoralogoa05.jpg]    


February 24, 2017




Naveen Chopra


Re:    Employment Offer


Dear Naveen:


On behalf of Pandora Media, Inc. (the “Company”), we are pleased to offer you
the position of Chief Financial Officer, reporting to the Chief Executive
Officer. This letter agreement sets forth the terms and conditions of your
employment with the Company (“Agreement”) if you accept and commence such
employment. Please understand that this offer, if not accepted, will expire on
Monday, February 27, 2017. In addition, as this is an executive officer position
for the Company, your appointment must be approved by our Board of Directors.


1.    Responsibilities; Duties. You are expected to begin work on February 28,
2017 (the “Start Date”) contingent on successful completion of your background
check. You are required to faithfully and conscientiously perform your assigned
duties and to diligently observe all your obligations to the Company. You agree
to devote your full business time and efforts, energy and skill to your
employment at the Company, and you agree to apply all your skill and experience
to the performance of your duties and advancing the Company’s interests. During
your employment with the Company, you may not perform services as an employee,
independent contractor, or consultant of any other competitive organization and
you will not assist any other person or organization in competing with the
Company or in preparing to engage in competition with the business or proposed
business of the Company, including any of its subsidiaries. Any other outside
business relationships you engage in, including holding a position on the board
of directors of another public or private company, should be made known to the
Company’s General Counsel and Chief Executive Officer (CEO) in writing and
approved by them. The Company acknowledges and agrees that you have made known
to the Company’s General Counsel and CEO your membership on the board of
directors of Vonage Holdings Corp. and that such membership has been approved by
them, subject to continued compliance with the Company’s Code of Business
Conduct and Ethics. You shall comply with, and be bound by, the Company’s
operating policies, procedures, and practices from time to time in effect during
your employment.
2.    Compensation. In consideration for rendering services to the Company
during the term of your employment and fulfilling your obligations under this
Agreement, you will be eligible to receive the benefits set forth in this
Agreement.
a.    Base Salary. In this exempt full-time position, you will earn an
annualized base salary of $470,000 (prorated for any partial pay period that
occurs during the term of your employment), subject to applicable tax
withholdings. Your salary will be payable pursuant to the Company’s regular
payroll policy.


b.    Business Expenses. The Company shall, upon submission and approval of
written statements and bills in accordance with the then regular procedures of
the Company, pay or


2100 FRANKLIN ST • STE 700 • OAKLAND, CA 94612 | PANDORA.COM

--------------------------------------------------------------------------------



pandoralogoa05.jpg [pandoralogoa05.jpg]    


reimburse you for any and all necessary, customary and usual expenses incurred
by you while traveling for, or on behalf of, the Company, and any and all other
necessary, customary or usual expenses (including entertainment) incurred by you
for or on behalf of the Company in the normal course of business, as determined
to be appropriate by the Company. It is your responsibility to review and comply
with the Company’s business expense reimbursement policies. Except as otherwise
expressly provided herein, to the extent any expense reimbursement or the
provision of any in-kind benefit under this Agreement is determined to be
subject to Section 409A of the Internal Revenue Code of 1986, as amended, the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.
c.    Performance Bonus. You will be eligible to participate in the Corporate
Incentive Plan (CIP) with a target bonus of 60% of your base salary prorated to
your start date. This bonus will not be prorated as long as you start your
employment with the company before March 31, 2017. The actual bonus amount paid
will be determined in the sole and absolute discretion of the Company’s
Compensation Committee. Any bonus eligibility for future years will be subject
to the terms and conditions of any bonus or incentive compensation plan that the
Company adopts at a later time. Nothing hereunder shall be construed or
interpreted as a guarantee for you to receive any bonuses or incentive
compensation.
d. Retention Bonus. To the extent that you commence employment on the Start
Date, you will be eligible to receive a one-time retention bonus in the gross
amount of $200,000 subject to applicable tax withholdings. $100,000 of this
bonus shall be paid no later than thirty (30) days following your Start Date at
the Company. The remaining $100,000 shall be paid no later than thirty (30) days
following your 6 month anniversary date. This retention bonus is offered as an
incentive for you to stay with the Company. Therefore, if you voluntarily
terminate your employment with the Company without “Good Reason” (as defined
below) within 12 months of your Start Date or if you are terminated by the
Company for “Cause” (as defined below) within 12 months of your Start Date, you
shall be required to pay back to the Company the entire sum of this retention
bonus. By accepting this offer, you expressly agree that the Company is
authorized to deduct and offset repayment of this retention bonus against any
sums which are then due to you from the Company at the time of your termination,
to the extent permitted by applicable laws. Notwithstanding the foregoing, any
then unpaid portion of your retention bonus shall be paid to you within thirty
(30) days of the earliest of (i) a Change of Control (as defined in the Pandora
Media, Inc. 2011 Equity Incentive Plan (the “Equity Plan”), (ii) the Company’s
termination of your employment without Cause or (iii) your resignation of
employment with the Company for Good Reason, and in such event no portion of the
retention bonus shall be subject to any repayment obligation by you. You and the
Company agree that the payment of any portion of your retention bonus in
accordance with the preceding sentence shall not be a “severance benefit” for
purposes of Section 8(a) of the Severance Policy (as defined below).


2100 FRANKLIN ST • STE 700 • OAKLAND, CA 94612 | PANDORA.COM

--------------------------------------------------------------------------------



pandoralogoa05.jpg [pandoralogoa05.jpg]    


For purposes of this Section 2(d) of this Agreement, “Cause” shall mean (i) a
willful failure or a refusal to comply in any material respect with the
reasonable policies, standards or regulations of the Company, provided that, the
Company provides you a fifteen (15) day cure period to remedy such failure or
refusal; (ii) unprofessional, unethical or fraudulent conduct or conduct that
materially discredits the Company or is materially detrimental to the
reputation, character or standing of the Company; (iii) dishonest conduct or a
deliberate attempt to do an injury to the Company; (iv) your material breach of
this Agreement or any breach of confidentiality or proprietary information
agreements with the Company, including, without limitation, theft of the
Company’s proprietary information; (v) an unlawful or criminal act which
reflects badly, or would, if known, reflect badly on the Company in the
Company’s reasonable judgment; or (vi) repeated absence from work without an
approved leave, resulting in a job abandonment.
In addition, for purposes of this Section 2(d) of this Agreement, “Good Reason”
shall mean your resignation from employment after the occurrence of one of the
following events without your consent: (A) a material reduction of your base
salary or target annual CIP bonus, which is not part of a broad cost cutting
effort by the Company; (B) any requirement by the Company that you engage in any
illegal or unethical conduct, after you have given the Company thirty (30) days’
notice and opportunity to cure; (C) the Company’s failure to fully cure within
thirty (30) days any material breach by the Company of this Agreement which you
have notified the Company in writing; (D) a material diminution in your duties
or responsibilities or (E) a relocation of your principal place of employment by
more than fifty (50) miles; provided that in any event, you must notify the
Company of the event constituting Good Reason within 90 days and give the
Company 30 days to cure (to the extent capable of cure), and then, if not cured
by the Company, you resign within 30 days thereafter.
3.    Employee Benefits. You will be eligible to participate in any employee
benefit plans or programs maintained, or established, by the Company including,
but not limited to, paid time off, group health benefits, life insurance, dental
plan, 401(k) and other benefits made available generally to employees, subject
to eligibility requirements and the applicable terms and conditions of the plan
or program in question and the determination of any committee administering such
plan or program. To the extent approved by the Board of Directors or its
Compensation Committee from time to time, you will be eligible for any severance
or change in control policy of the Company that is then applicable to similarly
situated U.S. employees. You will be asked to sign an Indemnification Agreement
with the Company and be subject to the terms and conditions thereof. You will be
an “Eligible Officer” under the Company’s Executive Severance and Change in
Control Policy (“Severance Policy”) and be subject to the terms and conditions
thereof. A copy of the Severance Policy (which may be amended from time to time
at the discretion of the Board of Directors, or its delegate, in accordance with
the terms of the Severance Policy) is attached for your reference.
4.    Equity Grant.  Contingent upon the commencement of your employment on the
Start Date, the Company will grant you the following equity grants subject to
the terms of the Equity Plan:
a.    Restricted Stock Units.  An equity award with an intended value
of approximately $5,600,000, which will be converted to a number of restricted
stock units (“RSUs”) prior to the grant date (which will be your Start Date)
using the Company’s standard conversion methodology. This equity award will be
based on a conversion price of $12.84, representing the average closing stock


2100 FRANKLIN ST • STE 700 • OAKLAND, CA 94612 | PANDORA.COM

--------------------------------------------------------------------------------



pandoralogoa05.jpg [pandoralogoa05.jpg]    


price of the Company’s common stock for the thirty (30) calendar day period
ending January 31, 2017, rounded up to the nearest whole RSU. This conversion
will result in a recommended grant for you of 436,138 RSUs. Twenty-five percent
(25%) of the RSUs will vest on the first standard quarterly Company vesting date
that is approximately one (1) year after the grant date and 6.25% of the RSUs
will vest quarterly thereafter. Assuming you commence your employment on the
Start Date, the vesting date for the first 25% of the RSUs will be February 15,
2018.
b.    Stock Options (the “Options”). An option to purchase a number of shares of
Company Common Stock to be determined by dividing $1,400,000 by the
Black-Scholes value-per-share of an option to purchase Company Common Stock
(calculated as of the date of grant using the method and inputs consistent with
those used by the Company for financial statement purposes). The option will
have an exercise price equal to the closing price per share of the Company’s
Common Stock on the date of grant (as reported by the NYSE).  The Option shares
will vest and become exercisable at the rate of 25% of the total number of
shares on the twelve (12) month anniversary of your Vesting Commencement Date
(as defined in the Stock Option Agreement to be executed between you and the
Company, which date will be your Start Date) and 1/48th of the total number of
shares each month thereafter on the monthly anniversary of the Vesting
Commencement Date. 
c.    Vesting of both the RSUs and the Options will, of course, depend on your
continued employment with the Company on the applicable vesting dates, except as
otherwise provided in the Severance Policy. The awards will be subject to the
terms of the Equity Plan and the Restricted Stock Unit Agreement and Stock
Option Agreement between you and the Company. You understand that issuing the
RSUs and the Options described in this Agreement is expressly contingent on
receipt of a fully executed Restricted Stock Unit Agreement and Stock Option
Agreement and any related documents as may be requested by the Company.
5.    At-Will Employment. Your employment with the Company will be on an “at
will” basis, meaning that either you or the Company may terminate your
employment at any time without notice and for any reason or no reason, without
further obligation or liability. Further, your continued employment as well as
your participation in any benefit programs does not assure you of continuing
employment with the Company. The Company also reserves the right to modify or
amend the terms of your employment, compensation and benefit plans at any time
for any reason. This policy of at-will employment is the entire agreement as to
the duration of your employment and may only be modified in an express written
agreement signed by the Chief Executive Officer of the Company.
6.    Pre-employment Conditions.
a.    Confidentiality Agreement. Your acceptance of this offer and commencement
of employment with the Company is contingent upon the execution, and delivery to
an officer of the Company, of the Company’s Confidential Information and
Invention Assignment Agreement, a copy of which is enclosed as Attachment A for
your review and execution (the “Confidentiality Agreement”), prior to or on your
Start Date.
b.    Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United


2100 FRANKLIN ST • STE 700 • OAKLAND, CA 94612 | PANDORA.COM

--------------------------------------------------------------------------------



pandoralogoa05.jpg [pandoralogoa05.jpg]    


States. Such documentation must be provided to us no later than your Start Date,
or our employment relationship with you may be terminated.
c.    Verification of Information. This offer of employment is also contingent
upon the successful verification of the information you provided to the Company
during your application process, as well as a background check performed by the
Company to confirm your suitability for employment. By accepting this offer of
employment, you warrant that all information provided by you is true and correct
to the best of your knowledge, and you expressly release all parties from any
and all liability for damages that may result from obtaining, furnishing,
collecting or verifying such information, as well as from the use of or
disclosure of such information by the Company or its agents. You have a right to
review copies of any public records obtained by the Company in conducting this
verification process unless you check the box below.
I hereby waive my right to receive any public records as described above.
7.    No Conflicting Obligations. You understand and agree that by accepting
this offer of employment, you represent to the Company that performance of your
duties to the Company and the terms of this Agreement and the Confidentiality
Agreement will not breach any other agreement (written or oral) to which you are
a party (including without limitation, current or past employers) and that you
have not, and will not during the term of your employment with the Company,
enter into any oral or written agreement which may result in a conflict of
interest or may otherwise be in conflict with any of the provisions of this
Agreement, the Confidentiality Agreement or the Company’s policies. You are not
to bring with you to the Company, or use or disclose to any person associated
with the Company, any confidential or proprietary information belonging to any
former employer or other person or entity with respect to which you owe an
obligation of confidentiality under any agreement or otherwise. The Company does
not need and will not use such information. Also, we expect you to abide by any
obligations to refrain from soliciting any person employed by or otherwise
associated with any former employer and suggest that you refrain from having any
contact with such persons until such time as any non-solicitation obligation
expires. To the extent that you are bound by any such obligations, you must
inform the Company immediately prior to accepting this Agreement. The Company
acknowledges and agrees that is has been informed of your non-solicitation
obligations with respect to TiVo, Inc., as set forth in the agreement between
you and Tivo, Inc. dated January 30, 2016.
8.    General Obligations. As an employee, you will be expected to adhere to the
Company’s standards of professionalism, loyalty, integrity, honesty, reliability
and respect for all. Please note that the Company is an equal opportunity
employer. The Company does not permit, and will not tolerate, the unlawful
discrimination or harassment of any employees, applicants, consultants, or
related third parties on the basis of sex, gender, gender identity, gender
expression, sex stereotype, transgender, race, color, religion or religious
creed, age, national origin or ancestry, marital status, military or protected
veteran status, immigration status, mental or physical disability or medical
condition, genetic information, sexual orientation, pregnancy, childbirth or
related medical condition, or any other status protected by applicable law. Any
questions regarding this EEO statement should be directed to Human Resources.
9.    Termination Obligations.


2100 FRANKLIN ST • STE 700 • OAKLAND, CA 94612 | PANDORA.COM

--------------------------------------------------------------------------------



pandoralogoa05.jpg [pandoralogoa05.jpg]    


a.You agree that all property, including, without limitation, all equipment,
proprietary information, documents, books, records, reports, notes, contracts,
lists, computer disks (and other computer-generated files and data), and copies
thereof, created on any medium and furnished to, obtained by, or prepared by you
in the course of or incident to your employment with the Company, belongs to the
Company and shall be returned to the Company promptly upon any termination of
your employment, or sooner if so requested by the Company.
b.Upon your termination of your employment with the Company for any reason, if
applicable, you will resign in writing (or be deemed to have resigned) from all
other offices and directorships then held with the Company or any affiliate of
the Company, unless otherwise agreed with the Company.
c.Following the termination of your employment with the Company for any reason,
you shall fully cooperate with the Company in all matters relating to the
winding up of pending work on behalf of the Company and the orderly transfer of
work to other employees of the Company. You shall also cooperate in the defense
of any action brought by any third party against the Company. If necessary, the
Company shall pay you for your time incurred to comply with this provision at a
reasonable per diem or per hour rate as to be mutually determined between you
and the Company.
10.    Miscellaneous Terms.


a.    Indemnification/Insurance. You will be eligible for indemnification in
accordance with the Company’s Amended and Restated Certificate of Incorporation,
Amended and Restated Bylaws (as each may be amended). You will be provided with
the Company’s form indemnification agreement, consistent with what has been
entered into by executive officers and directors of the Company. During the term
of your employment, the Company shall obtain and maintain satisfactory directors
and officers’ liability insurance for the benefit of the officers and directors
of the Company.


b.    Entire Agreement. This Agreement, together with its Attachment A (the
Confidentiality Agreement), set forth the entire terms of your employment with
the Company (other than the Equity Incentive Plan and the Restricted and Stock
Option Agreements between you and the Company) and supersede any prior
representations or agreements, whether written or oral.


c.    Governing Law. This Agreement will be governed by the laws of California,
without regard to its conflict of laws provisions. This Agreement may not be
modified or amended except by a written agreement, signed by the CEO (or his
authorized representative) of the Company.


d.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall together
constitute one and the same instrument.


e.    Severability. Nothing contained in this Agreement shall be construed as
requiring the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any present or future
statute, law, ordinance or regulation contrary to which the parties have no
legal right to contract, the latter shall prevail, but in such event, any
provision of this Agreement thus affected shall be curtailed and limited only to
the extent necessary to bring it within the requirements of the law. In the
event that any part, article, paragraph or clause of this Agreement shall be
held to be


2100 FRANKLIN ST • STE 700 • OAKLAND, CA 94612 | PANDORA.COM

--------------------------------------------------------------------------------



pandoralogoa05.jpg [pandoralogoa05.jpg]    


indefinite or invalid, the entire Agreement shall not fail on account thereof,
and the balance of the Agreement shall continue in full force and effect.


f.    Waiver. Failure or delay of either party to insist upon compliance with
any provision hereof will not operate as, and is not to be construed as, a
waiver or amendment of such provision or the right of the aggrieved party to
insist upon compliance with such provision or to take remedial steps to recover
damages or other relief for noncompliance. Any express waiver of any provision
of this Agreement will not operate and is not to be construed as a waiver of any
subsequent breach, whether occurring under similar or dissimilar circumstances.


g.    Attorneys’ Fees. The Company will pay directly or reimburse you for
reasonable legal fees and costs incurred in connection with negotiating and
reviewing this letter and any related documents or matters, with the Company’s
reimbursement not to exceed ten thousand ($10,000).


We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this Agreement in the space provided below and return it to me,
along with a signed and dated original copy of the Confidentiality Agreement,
prior to the expiration date specified in the opening paragraph of this
Agreement.


Very truly yours,


PANDORA MEDIA, INC.






By: /s/ Tim Westergren    
Name: Tim Westergren
Title: Chief Executive Officer


ACCEPTED AND AGREED:


I have read this offer and agree to accept employment with Company under the
terms set forth in this Agreement.


Naveen Chopra




/s/ Naveen Chopra    
Signature


February 27, 2017    
Date
 






2100 FRANKLIN ST • STE 700 • OAKLAND, CA 94612 | PANDORA.COM

--------------------------------------------------------------------------------



pandoralogoa05.jpg [pandoralogoa05.jpg]    




Attachment A


Confidential Information and Invention Assignment Agreement




































2100 FRANKLIN ST • STE 700 • OAKLAND, CA 94612 | PANDORA.COM